Citation Nr: 0701099	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to March 
1946.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2004 rating decision of the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2005 the appellant was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran died in February 2004 due solely to the 
effects of metastic cancer with an unknown primary.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's terminal cancer was not present in service 
or until many years thereafter and was not etiologically 
related to service.





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she should submit all pertinent evidence in her 
possession, by letter mailed in May 2004, prior to its 
initial adjudication of the claim,.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
service connection for the cause of the veteran's death, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's cause of death.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and pertinent 
post-service treatment records.  Neither the appellant nor 
her representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such available evidence.  The Board 
acknowledges that no VA medical opinion addressing the 
etiology of the veteran's fatal cancer has been obtained.  
However, the Board has determined that no such opinion is 
required in this cases because the medical evidence of record 
is sufficient to decide the claim and there is no reasonable 
possibility that such an opinion would substantiate the 
claim.  In sum, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
appellant's claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death indicates that the veteran died in 
February 2004 as a result of metastic cancer with an unknown 
primary location.  The approximate interval between the onset 
of the cancer and the date of death was two weeks.  No other 
condition was identified as an immediate or contributory 
cause of death.   

At the time of the veteran's death, service connection was 
not in effect for any disability.

There is no medical evidence suggesting that cancer of any 
kind was present in service or until many years thereafter.

The appellant and her representative contend that the 
veteran's cancer began in his lungs due to in-service 
asbestos exposure and metastasized to other parts of his body 
resulting in his death.  The Board recognizes the sincerity 
of their belief in the merits of the claim; however, 
laypersons, such as the appellant and her representative, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the record contains a VA Medical Center (VAMC) 
treatment record from February 2004 noting that it was likely 
that the veteran had lung cancer metastatic to the liver and 
bones, other VAMC records note that the colon and liver were 
also possible primary locations of the  cancer.  In any 
event, the record contains no medical evidence suggesting 
that the fatal cancer was etiologically related to the 
veteran's exposure to asbestos while serving on active duty 
more than 50 years earlier or that the cancer was otherwise 
etiologically related to service.  

In light of the absence of any medical evidence supportive of 
the claim, the Board must conclude that the preponderance of 
the evidence is against the claim.  Accordingly, this appeal 
will be denied.  



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


